Citation Nr: 0623045	
Decision Date: 08/02/06    Archive Date: 08/15/06	

DOCKET NO.  04-42 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, claimed as degenerative arthritis of the lumbar 
spine. 

2.  Entitlement to service connection for the residuals of 
right ankle injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to March 
1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The issue of service connection for a low back condition is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDING OF FACT

Chronic residuals of right ankle injury are not shown to have 
been present in service, or for many years thereafter.


CONCLUSION OF LAW

Chronic residuals of right ankle injury were not incurred in 
or aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in correspondence of September 2002 and March 
2006, the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate his 
claims for service connection, as well as what information 
and evidence should be submitted by him, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence 
pertaining to his claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service separation examination, as well as private 
medical records and examination reports, and the veteran's 
testimony before the undersigned Veterans Law Judge at a 
videoconference hearing in April 2006.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that a preponderance of the evidence is 
against the appellant's claims for service connection, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have had any 
effect on the case, or to have caused injury to the claimant.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

Analysis

In reaching this determination, the Board has reviewed all of 
the evidence in the appellant's claims file, which includes:  
his multiple contentions, including those raised at a 
videoconference hearing before the undersigned Veterans Law 
Judge in April 2006; a service separation examination; and 
private medical records and examination reports.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

The veteran in this case seeks service connection for the 
residuals of right ankle injury.  In that regard, service 
connection may be established for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b) (2005).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Moreover, where a veteran served ninety (90) days or more 
during a period of war, and osteoarthritis becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  

In the present case, the majority of the veteran's service 
medical records are unavailable, in that those records were 
apparently destroyed in a fire at the National Personnel 
Records Center in 1973.  The sole remaining service medical 
record consists of the veteran's service separation 
examination dated in March 1954.  Significantly, that 
examination is negative for history, complaints, or abnormal 
findings indicative of the presence of chronic right ankle 
disability.  At the time of the veteran's service separation 
examination, his musculoskeletal system was within normal 
limits, as were his lower extremities, including his feet.  
No pertinent diagnoses were noted.

The veteran argues that his current right ankle problems had 
their origin during his period of basic training, although he 
testified that he did not seek treatment in service for his 
ankles.  The veteran's service separation examination reveals 
no evidence of any chronic right ankle disability.  Nor is 
there medical evidence of treatment for a chronic right ankle 
disability of any kind.  None of the private medical evidence 
of record reveals any complaints or diagnosis for the right 
ankle, although the veteran did testify that he was given an 
ankle brace about 2 1/2 years ago.  

The Board is cognizant of its heightened duty to assist and 
obligation to explain its findings and conclusions, and to 
carefully consider the benefit of the doubt doctrine in cases 
such as the veteran's, where the vast majority of service 
medical records are presumed destroyed, or are otherwise 
unavailable through no fault of the veteran.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  However, in the case 
at hand, there simply exists no evidence that the veteran 
suffered from a chronic right ankle condition in service, or 
for many years thereafter.  Moreover, there is no medical 
evidence linking any right ankle condition with his period of 
active military service.  Under the circumstances, service 
connection for a right ankle condition must be denied.

In reaching this determination, the Board has given due 
consideration to the veteran's testimony given during the 
course of a videoconference hearing before the undersigned 
Veterans Law Judge in April 2006.  Such testimony, while 
informative, is regrettably not probative when taken in 
conjunction with the entire evidence presently on file.  The 
Board does not doubt the sincerity of the veteran's 
testimony.  Such testimony, however, in and of itself, does 
not provide a persuasive basis for a grant of the benefits 
sought in light of the evidence as a whole. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for the residuals of a right ankle injury 
is denied.



REMAND

The veteran also seeks service connection for a low back 
condition, claimed as degenerative arthritis of the lumbar 
spine.  The Board finds that additional development is 
necessary before final action can be taken on this issue.

During his videoconference hearing, the veteran indicated 
that he received treatment for back pain at the Charleston, 
South Carolina VA Medical Center (VAMC) in the 1960s, and at 
the Greenville VA clinic.  VA Forms 10-7131 in the file 
indicate inquiries from those medical facilities to the RO in 
1969 with respect to Charleston, and in 1972 with respect to 
Greenville.  Such inquiries indicate that the veteran 
possibly received treatment from those facilities.  
Therefore, such records should be requested prior to final 
adjudication of the claim.  See 38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

Accordingly, this issue is remanded for the following action:

1.  The RO should obtain the VA treatment 
records from the VAMC in Charleston, 
South Carolina and from the VA clinic in 
Greenville, South Carolina, for the 
period from 1960 to the present, to 
include searching retired record.  Any 
unsuccessful attempts should be 
documented, and the claimant and his 
representative so notified.  If the RO 
ultimately determines that no records are 
available, a specific finding that 
further attempts to obtain the records 
would be futile should be made.  See 
38 C.F.R. § 3.159(2).  

2.  After conducting any additional 
development deemed necessary, the RO 
should again review the record.  If the 
benefit sought on appeal remains denied, 
the appellant and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.



		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


